 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7
     BMO HARRIS BANK N.A.,                              Case No. 1:19-cv-00140-DAD-EPG
 8
                    Plaintiff,                          ORDER DENYING MOTION FOR
 9                                                      DEFAULT JUDGMENT WITHOUT
     v.                                                 PREJUDICE
10

11   BHAJNO PAHAL, et al.,                              (ECF No. 20)
12                  Defendants.
13

14        On November 8, 2019, Plaintiff, BMO Harris Bank N.A., filed a motion for default

15   judgment (ECF No. 20). The Court denies the motion without prejudice.

16        On January 31, 2019, Plaintiff initiated this action with the filing of a complaint alleging

17   breach of contract claims against Billan-Pahal Corporation, Gurdeep Billan, Ranjodh Billan,

18   and Bhajno Pahal. (ECF No. 1.) On March 26, 2019, Plaintiff filed a first amended complaint

19   (“FAC”), again bringing breach of contract claims against Billan-Pahal Corporation, Gurdeep

20   Billan, Ranjodh Billan, and Bhajno Pahal. (ECF No. 5.) The following day, Plaintiff filed a

21   motion seeking the Court’s approval nunc pro tunc for the filing of the FAC. (ECF No. 7.) The

22   Court granted the motion. (ECF No. 9.) Thus, the operative complaint in this action is the FAC.

23        A. Defendants Billan-Pahal Corporation, Gurdeep Billan, and Ranjodh Billan

24        On May 28, 2019, Plaintiff filed notices of the filing of bankruptcy as to defendants

25   Billan-Pahal Corporation, Gurdeep Billan, and Ranjodh Billan. (ECF Nos. 13, 14, 15.) On

26   November 8, 2019, Plaintiff filed a notice of voluntary dismissal of these three defendants

27   (ECF No. 19), and the Court entered an order on November 13, 2019, regarding that voluntary

28   dismissal, noting that the case has been terminated as to defendants Billan-Pahal Corporation,


                                                    1
 1    Gurdeep Billan, and Ranjodh Billan only. (ECF No. 23.)

 2         B. Defendant Bhajno Pahal

 3         On March 28, 2019, Plaintiff filed a return of service. (ECF No. 10.) This return of

 4    service, however, was for the complaint, not the FAC. (Id. (return of service stating that on

 5    March 1, 2019, the summons, order setting mandatory scheduling conference, and the

 6    complaint were served).) No return of service for the FAC has been filed.

 7         On May 28, 2019, Plaintiff filed a request for entry of default as to Bhajno Pahal. (ECF

 8    No. 12.) The request for entry of default cites to and relies on the original complaint and the

 9    service of that complaint. There is no reference to the FAC, which is the operative complaint.

10    (See id.) The Clerk entered default based upon Plaintiff’s request. (ECF No. 16.)

11         Plaintiff filed the present motion for default judgment on November 8, 2019. (ECF No.

12    20.) Like the request for entry of default, the motion for default judgment cites to and relies on

13    the original complaint and the service of that complaint. (Id.) There is no reference to the FAC,

14    and there is no return of service demonstrating that the FAC has been served on Bhajno Pahal.

15    Accordingly, the motion for default judgment is denied and the entry of default will be vacated.

16         IT IS ORDERD:

17         1. The entry of default as to Bhajno Pahal (ECF No. 16) is VACATED.

18         2. The motion for default judgment as to Bhajno Pahal (ECF No. 20) is DENIED.

19         3. The Clerk of the Court is directed to issue a summons for the First Amended

20              Complaint, filed March 26, 2019 (ECF No. 5), as to defendant Bhajno Pahal only.

21         4. The hearing on the motion for default judgment, set for December 13, 2019, is

22              VACATED.

23
     IT IS SO ORDERED.
24

25     Dated:     December 11, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     2
